DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 17 August 2022 have been fully considered but they are not persuasive. 
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  Page 6 and 7 of Remarks simply concludes that the combination does not teach the amended limitations without any indication as to how the amendments avoid the references.	
In this case, the amended limitations are taught by the combination of Percival and Ito.  Specifically Percival teaches a method for producing a camera module by using a forming tool to compress a connecting element to provide a connection in a pretensioned manner (see for example figure 8). Ito teaches a method of deforming metal to fasten objects together by deforming an end of the connecting element protruding beyond the second part in a deforming process so that the end abuts on the second part in a pretensioned manner (as exhibited in figure 8 and disclosed at paragraph 69).  Ito teaches a method of deforming metal to fasten objects together by downwardly curling an end of the connecting element protruding beyond the second part in a deforming process to provide a curled end extends downwardly toward an upper surface of the second part so that the curled end abuts on the upper surface of the second part in a pretensioned manner (figure 7 exhibits wherein a protruding end of cylindrical hub 3’ is curled in a deforming process so that the curled end extends downwardly toward an upper surface of a second part abuts the upper surface of the second part in a pretensioned manner as disclosed at column 5 lines 47-52).
In view of the foregoing, the Examiner is not persuaded by Applicant’s conclusion that the applied art fails to teach the amended limitations.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (see page 8 of Remarks), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references (see pages 8 and 9 of Remarks in which Applicant provides recitations of various case law without any explanation as to how it is relevant to the instant application.  As the Applicant has failed to provide any specific analysis of the applied art and instead is relying on mere allegations of patentability without “specifically pointing out how the language of the claims patentably distinguishes them from the references” these arguments are not persuasive).  
In view of the foregoing, the Examiner is not persuaded by Applicant’s arguments.  Therefore, the claims stand rejected as further detailed below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Percival et al. (United States Patent Application Publication 2021/0197733), hereinafter referenced as Percival, in view of Ito et al. (United States Patent 5,435,043), hereinafter referenced as Ito.
Regarding claim 1, Percival discloses a method for producing a camera module having a first part (figure 8 exhibits a first part housing 11 as disclosed at paragraph 69), and a second part (figure 8 exhibits a second part PCB 17 as disclosed at paragraph 69), in which the first and second parts are connected in positive locking fashion (figure 8 exhibits wherein the housing 11 and PCB 17 are connected in a positive locking fashion by deforming holding element 24 as disclosed at paragraph 69), the method comprising: producing a positive lock by guiding a connecting element, connected to the first part in the form of a tongue or a sleeve or a pin, through an opening of the second part (figure 8 exhibits wherein holding element 24 is guided through openings 20 as disclosed at paragraph 69), bringing the first part to abut on the second part (figure 8 exhibits wherein the housing abuts the PCB at support area 26 as disclosed at paragraph 69).  However, Percival fails to disclose wherein an end of  the connecting element protrudes outwardly from  the second part by curling the end downwardly in a deforming process to provide a curled end which extends downwardly towards an upper surface of the second part so that the curled end abuts on the upper surface of the second part in a pretensioned manner.
Percival discloses a method of deforming metal to fasten objects together by deforming an end of the connecting element protruding beyond the second part in a deforming process so that the end abuts on the second part in a pretensioned manner (as exhibited in figure 8 and disclosed at paragraph 69).  Ito teaches a method of deforming metal to fasten objects together by downwardly curling an end of the connecting element protruding beyond the second part in a deforming process to provide a curled end extends downwardly toward an upper surface of the second part so that the curled end abuts on the upper surface of the second part in a pretensioned manner (figure 7 exhibits wherein a protruding end of cylindrical hub 3’ is curled in a deforming process so that the curled end extends downwardly toward an upper surface of a second part abuts the upper surface of the second part in a pretensioned manner as disclosed at column 5 lines 47-52). Thus both Percival and Ito teach methods for deforming metal to positively lock two objects together.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the curling method taught by Ito could have been substituted for the deformation method taught by Percival because both methods serve the purpose of creating a positive lock between two objects.  Furthermore, a person of ordinary skill in the art would have been able to carry out the substitution. Finally, the substitution achieves the predictable result of connecting the housing to the PCB.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the curling method taught by Ito could have been substituted for the deformation method taught by Percival according to known methods to yield the predictable result of connecting the housing to the PCB.
Regarding claim 2, Percival in view of Ito discloses everything claimed as applied above (see claim 1), in addition, Percival discloses wherein the first part is a housing part (figure 8 exhibits a first part housing 11 as disclosed at paragraph 69) and the second part is a circuit board or a cover part (figure 8 exhibits a second part PCB 17 as disclosed at paragraph 69).
Regarding claim 7, Percival in view of Ito discloses everything claimed as applied above (see claim 1), in addition, Percival discloses wherein for the curling of the end of the connecting element protruding beyond the second part, a forming tool having at least one concavely shaped surface is used (figure 8 of Percival exhibits using forming tool 27 which a concave surface to deform holding element 24 as disclosed at paragraph 69; figure 7 of Ito exhibits wherein a protruding end of cylindrical hub 3’ is curled in a deforming tool with concave surfaces 46 as disclosed at column 5 lines 20-31).
Regarding claim 8, Percival discloses a camera module comprising: a first part (figure 8 exhibits a first part housing 11 as disclosed at paragraph 69), and a second part (figure 8 exhibits a second part PCB 17 as disclosed at paragraph 69), wherein the first part and the second part are connected in positive locking fashion (figure 8 exhibits wherein the housing 11 and PCB 17 are connected in a positive locking fashion by deforming holding element 24 as disclosed at paragraph 69), the method comprising: wherein a positive lock is produced by a connecting element, connected to the first part in the form of a tongue or a sleeve or a pin, which is guided through an opening of the second part abutting against the first part (figure 8 exhibits wherein holding element 24 is guided through opening 20 and abutted against the PCB at support area 26 as disclosed at paragraph 69).  However, Percival fails to disclose wherein an end of the connecting element protrudes outwardly from the second part by a curled end, formed by curling the end downwardly in a deforming process to provide the curled end, which extends downwardly towards an upper surface of the second part so that the curled end abuts on the upper surface of the second part in a pretensioned manner.
Percival discloses a method of deforming metal to fasten objects together by deforming an end of the connecting element protruding beyond the second part in a deforming process so that the end abuts on the second part in a pretensioned manner (as exhibited in figure 8 and disclosed at paragraph 69).  Ito teaches a method of deforming metal to fasten objects together by downwardly curling an end of the connecting element protruding beyond the second part in a deforming process to provide a curled end extends downwardly toward an upper surface of the second part so that the curled end abuts on the upper surface of the second part in a pretensioned manner (figure 7 exhibits wherein a protruding end of cylindrical hub 3’ is curled in a deforming process so that the curled end extends downwardly toward an upper surface of a second part abuts the upper surface of the second part in a pretensioned manner as disclosed at column 5 lines 47-52). Thus both Percival and Ito teach methods for deforming metal to positively lock two objects together.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the curling method taught by Ito could have been substituted for the deformation method taught by Percival because both methods serve the purpose of creating a positive lock between two objects.  Furthermore, a person of ordinary skill in the art would have been able to carry out the substitution. Finally, the substitution achieves the predictable result of connecting the housing to the PCB.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the curling method taught by Ito could have been substituted for the deformation method taught by Percival according to known methods to yield the predictable result of connecting the housing to the PCB.
Regarding claim 9, Percival in view of Ito discloses everything claimed as applied above (see claim 8), in addition, Percival discloses wherein the first part is a housing part (figure 8 exhibits a first part housing 11 as disclosed at paragraph 69) and the second part is a circuit board or a cover part (figure 8 exhibits a second part PCB 17 as disclosed at paragraph 69).
Regarding claim 10, Percival in view of Ito discloses everything claimed as applied above (see claim 8), in addition, Percival discloses wherein a shape and/or size of the opening of the second part, is adapted to a shape and/or size of the connecting element connected to the first part (figure 8 exhibits wherein the size and shape of opening 20 are adapted to the size and shape of holding element 24).
Regarding claim 11, Percival in view of Ito discloses everything claimed as applied above (see claim 8), in addition, Percival discloses wherein the connecting element is formed by the first part or is connected to the first part (figure 8 exhibits wherein the holder element 24 is connected to and integral with the housing).
Regarding claim 14, Percival in view of Ito discloses everything claimed as applied above (see claim 8), in addition, Ito discloses wherein the curled end forms a straight bulge or a ring-shaped bulge or two bulges running in parallel (figure 7 exhibits wherein a protruding end of cylindrical hub 3’ is curled in a deforming process so that the curled end forms a bulge as disclosed at column 5 lines 47-52; it is apparent that when a cylindrical hub is deformed by the tool the bulge formed by the deformation will be ring-shaped).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Percival in view of Ito and further in view of Darr et al. (United States Patent 7,083,431), hereinafter referenced as Darr.
Regarding claim 3, Percival in view of Ito discloses everything claimed as applied above (see claim 1), however, Percival fails to disclose wherein, in a step preceding the guiding, producing the opening in the second part by punching or drilling, a shape and/or size of the opening, which is adapted to a shape and/or size of the connecting element connected to the first part.
Darr is a similar or analogous system to the claimed invention as evidenced Darr teaches a method of mounting a PCB to another object wherein the motivation of easing manufacturing of the PCB would have prompted a predictable variation of Percival by applying Darr’s known principal of drilling, a shape and/or size of an opening adapted to a shape and/or size of a connecting element (figure 1 exhibits an opening 26 which is drilled to the shape and size of a connecting element as disclosed at column 3 lines 12-20).
In view of the motivations such as easing manufacturing of the PCB one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Percival.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claims 4, 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Percival in view of Ito and further in view of Oh (United States Patent Application Publication 2021/0318507).
Regarding claim 4, Percival in view of Ito discloses everything claimed as applied above (see claim 1), however, Percival fails to disclose wherein, in a step preceding the guiding, the connecting element is connected to the first part.
Percival discloses a connecting element which is integrally formed with the housing (figure 8 exhibits wherein the housing 11 and holding element 24 are integrally formed).  Oh teaches that a connecting member can be connected to a housing (figure 11C exhibits a connecting part 620 connected to a housing 24 as disclosed at paragraph 96).  Because both Percival and Oh teach methods for providing a housing with connecting elements, it would have been obvious to a person having ordinary skill in the art to substitute one method for the other to achieve the predictable result of providing a housing with a connecting element for connection to a circuit board.  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 5, Percival in view of Ito and further in view of Oh discloses everything claimed as applied above (see claim 1), in addition, Oh discloses wherein the connecting element is connected to the first part by a welded joint (paragraph 96 teaches that portion 622 is ultrasonically bonded to housing 24, by ultrasonically bonding the two together, an ultrasonically welded joint is formed).
Regarding claim 12, Percival in view of Ito discloses everything claimed as applied above (see claim 8), however, Percival fails to disclose wherein the connecting element is welded to the first part.
Percival discloses a connecting element which is integrally formed with the housing (figure 8 exhibits wherein the housing 11 and holding element 24 are integrally formed).  Oh teaches that a connecting member can be connected to a housing through an ultrasonic bond which results in a welded joint (figure 11C exhibits a connecting part 620 connected to a housing 24 through ultrasonically bonded portion 622 as disclosed at paragraph 96, by ultrasonically bonding the two together, an ultrasonically welded joint is formed).  Because both Percival and Oh teach methods for providing a housing with connecting elements, it would have been obvious to a person having ordinary skill in the art to substitute one method for the other to achieve the predictable result of providing a housing with a connecting element for connection to a circuit board.  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Percival in view of Ito and further in view of Pavlinsky et al. (United States Patent Application Publication 2012/0190252), hereinafter referenced as Pavlinksky.
Regarding claim 6, Percival in view of Ito discloses everything claimed as applied above (see claim 1), however, Percival fails to disclose wherein the connecting element is a slotted pin.
	Percival discloses a deformable metal part (holding element 24 as exhibited in figure 8 and disclosed at paragraph 69).  
Pavlinsky teaches that a slotted pin can be used as a deformable metal element (figures 5D-5F exhibit slotted pin designs that can be deformed to form a mechanical connection as disclosed at paragraph 62). Thus both Percival and Pavlinsky teach deformable metal elements.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the slotted pin by Pavlinsky could have been substituted for the holding element taught by Percival because both serve the purpose of creating a positive lock between two objects.  Furthermore, a person of ordinary skill in the art would have been able to carry out the substitution. Finally, the substitution achieves the predictable result of connecting the housing to the PCB.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the slotted pin taught by Pavlinsky could have been substituted for the holding element taught by Percival according to known methods to yield the predictable result of connecting the housing to the PCB.
Regarding claim 13, Percival in view of Ito discloses everything claimed as applied above (see claim 8), however, Percival fails to disclose wherein the connecting element is a slotted pin.
	Percival discloses a deformable metal part (holding element 24 as exhibited in figure 8 and disclosed at paragraph 69).  
Pavlinsky teaches that a slotted pin can be used as a deformable metal element (figures 5D-5F exhibit slotted pin designs that can be deformed to form a mechanical connection as disclosed at paragraph 62). Thus both Percival and Pavlinsky teach deformable metal elements.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the slotted pin by Pavlinsky could have been substituted for the holding element taught by Percival because both serve the purpose of creating a positive lock between two objects.  Furthermore, a person of ordinary skill in the art would have been able to carry out the substitution. Finally, the substitution achieves the predictable result of connecting the housing to the PCB.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the slotted pin taught by Pavlinsky could have been substituted for the holding element taught by Percival according to known methods to yield the predictable result of connecting the housing to the PCB.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696